 In the Matter of SOUTHWESTERN ENGINEERING CO.andINTERNA-TIONAL BROTHERHOOD OF BOILERMAKERS, IRON SHIP BUILDERS,WELDERS AND HELPERS OF AMERICA LOCAL 92, A. F. L.In the Matter ofSOUTHWESTERN ENGINEERINGCo.andINTERNATIONALASSOCIATION OF MACHINISTS, LOCAL 311 (A. F. L.)Cases Nos. R-1327 and R-1328, respectively.-Decided August 1, 1939Machinery Manufacturing Industry-Investigation of Representatives:con-troversy concerning representation of employees: refusal by employer to recog-nize petitioning unions as representatives of employees within their respectivecrafts; controversy between craft unions and industrial union as to appropriatebargainingunit-Unit Appropriate for Collective Bargaining:lay-outmen,fitters, sledgemen,flangemen, test floormen, chippers, tackers, welders, burners,crane operators, hook tenders, roll-press. operators, punch-press operators andhelpers, excluding supervisory employees with authority to hire anddischarge;no question concerning representation found to exist in proposed plant-wide unitand proposed craft unit of machinists-ElectionOrdered:payroll immediatelypreceding Direction of Election chosen as basis for determining eligibility tovote ; name of competing union which sought plant-wide unit omitted fromballot because there was no substantial showing of a desire forrepresentationby that organization-Order: dismissing petition for investigation of representa-tives filed by one union, without prejudice to the right of such union to filea new petition upon showing a desire for representationby that union among amore substantial number of employees in the proposed unit.Mr. David Sokol,for the Board.Latham & Watkins,byMr. Paul R. Watkins,of Los Angeles,Calif., for the Company.°Mr. E. V. Blackwell,and111r.Thomas Crowe,of Los Angeles,Calif., for the Boilermakers.Mr. James Morrison,of Los Angeles, Calif., for the I. A. M.Mr. Ken Hunter,of Los Angeles, Calif., for the S. W. O. C.Mr. Lamgdon West,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENTOF THE CASEOn March 16, 1939, the International Brotherhoodof Boilermakers;Iron Ship Builders, Welders andHelpersof America,Local 92, and14 N. L.R. B., No. 7.104 SOUTHWESTERN ENGINEERING COMPANY105International Association of Machinists, Local 311, both affiliatedwith the AA:nerican Federation of Labor,' herein called, respectively,the Boilermakers and the" I. A. M., filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) separatepetitions'/ each alleging that a question affecting commerce had arisen.concerning the representation of employees of Southwestern Engi-neerin'Company,l Los Angeles, California, herein called the Com-pany, and requesting an investigation and certification. of repre-sentatives pursuant to Section 9 ('c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act!On March 22, 1939, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules, and Regulations-Series 1,as amended, ordered an investigation on both petitions and author-ized the Regional Director to conduct it and to provide for an appro-priate hearing upon due notice. . The Board, acting pursuant toArticle III, Section 10 (c) (2), of said Rules and Regulations, furtherordered that the cases be consolidated for hearing and other purposes.On March 24, 1939, the Acting Regional Director issued a noticeof hearing, copies of which were duly served upon the Company, theBoilermakers, the I. A. M., and Amalgamated Association of Iron,Steel and Tin Workers of North America, Lodge 1819, acting throughthe Steel Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, herein called the S.W. O. C., a labor,organization claiming to represent employees of the- Company directlyaffected by the investigation.Pursuant to notice, a hearing was held.bn.March 30,.1939,. at . Los. Angeles, California,, before James C. Batten,the Trial Examiner duly designated by the Board.All parties par-ticipated in the hearing, the Board and the Company beingrepresentedby counsel, the Boilermakers, the I. A. M., and the S. W. O. C. by theirrespective representatives.Full opportunity to be heard,to examineand cross-examine witnesses, and to introduce. evidence bearing uponthe issueswas afforded all parties.During thecourseof thehearing,the Trial Examiner made several rulingsupon motions and uponobjections to the admission of evidence.The Board has reviewedthe rulings of the Trial Examiner and finds that no prejudicial errorswerecommitted.The rulings are herebyaffirmed.The petitions and the Board's order directing an investigation incorrectly designatedthe Company as Southwestern Engineering Co. 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following.-FINDINGS OF FACTI.THE BUSINESS OF THECOMPANY 2SouthwesternEngineering Company, a California corporation,with its plant situated in Los Angeles, California, is engaged inthemanufacture of oil-refining and mining machinery under con-tract.It also acts in the capacity of consulting engineer and is en-gaged in the erection of mining mills under contract.The principalmaterials used by the Company in the conduct of its business are steelplate and brass tubes.During the calendar year 1938 the value ofsuch materials used by the Company was more 'than $325,000.Dur-ing this period one-third, by value,, of such materials purchased wasshipped to the Los Angeles plant of the Company from points out-side the State of California.During the same period the respondentsold finished products valued at $700,000, of which about 37 per centrepresented shipments to points outside the State of California.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Ship Builders,.Welders and Helpers of America, Local 92, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership the following employees of the Company : Lay-out men,first-'and second-class fitters, sledgemen, flange men, test floormen, chippers,.tackers,welders, burners, crane operators,3 hook tenders, roll-pressoperators, punch-press operators, and helpers.International Association of. Machinists, Local 311, is a labor or-ganization also affiliated with the American Federation of Labor,.admitting to membership machinists and machinists' helpers employedby the Company.The Amalgamated Association of Iron, Steel and Tin Workers ofNorth America, Lodge 1819, is a labor organization affiliated withSteelWorkers Organizing Committee, which in turn is affiliated withthe Congress of Industrial Organizations. It admits to membershipall hourly paid production and maintenance employees of the Com-pany exclusive of draftsmen, engineers, office workers, and super-visory employees with authority to hire and discharge.2The findings in this section are based upon a stipulation of facts between counsel forthe Board and the president of the Company.3 There is a question as, to whether the Boilermakers admits crane operators, hereinafterdiscussed. SOUTHWESTERN ENGINEERING COMPANYIII. THE QUESTION CONCERNINGREPRESENTATION107At the hearing counsel for the Board read into the record a stipula-tion agreed to by all the parties, that on June 23, 1938, the Companyhad refused to recognize the Boilermakers and the I. A. M., respec-tively, as the representative of the Company's employees within the,unit claimed to be, appropriate by each labor organization.How-:ever, the record indicates that the only question which has arisen con-cerning representation relates to the unit sought by the Boilermakers,consisting of the Company's employees who are eligible to member-ship in. the Boilermakers.The Boilermakers introduced member-ship application cards signed by a majority of the workers in suchclaimed unit.The I. A. M. requests certification as the bargaining representative.of the machinists in the machine shop. James Morrison, business.agent of the I. A. M. testified that in May 1938, 6 of the 10 employeesthen eligible for membership in the I. A. M. were members of thatorganization ; that at the time of the hearing none of the Company'semployees eligible for membership in the I. A. M. was a member;and that all former members 4 still in the Company's employ hadstopped paying dues and were considered "dropped members" bythe I. A. M.On the basis of the evidence adduced, we do not find asubstantial showing of a desire for representation by employees inthe unit claimed appropriate by the I. A. M. and hence find that noquestion concerning representation has arisen within such claimedunit.However, in view of the past designation of the I. A. M., by anumber of the employees in the unit claimed, we shall dismiss thepetition for investigation filed by the I. A. M. without prejudice tothe right of the I. A. M. to file a new petition requesting an investi-gation and certification of representatives if and when it is preparedtomake a more substantial showing of a desire for representationamong such employees.The S. W. O. C. maintains that a plant-wide unit, consisting of allhourly paid production and maintenance employees, exclusive ofdraftsmen, engineers, office workers, and supervisory employees withauthority to hire and discharge, numbering approximately 70 em-ployees, is appropriate.The S. W. O. C. introduced 12 signed cardsdated during April and May 1937 which stated that the signersauthorized the S. W. O. C. to represent them for purposes of collec-tive bargaining.Eleven of these card authorizations were objectedto by both the Company and the Boilermakers on the ground that4At one point in Morrison's testimony he stated that all four men in the machine shopwere former members, but at another point in his testimony he named six men as beingwithin the unit sought by the I. A. M. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey had not been witnessed by Ken Hunter, the S. W. O. C. repre-sentativewho introduced them in evidence at the hearing.Oneauthorization 'vas signed by a person who was not listed on eitherpay roll placed in evidence.Ten of the-other eleven employees whosigned S. W. O. C. authorization cards in April and May 1937 ap-plied for membership in the Boilermakers during the spring andsummer of 1938, about 1 year later.5The S. W. O. C. representativeasserted a belief that if an election was held, his organization wouldbe selected as a representative by a majority of the employees in a,plant-wide unit.Upon the basis of the evidence adduced, we do not find a sub-stantial showing of a desire for representation by employees in theunit claimed appropriate by the S. W. O. C., and hence, find that noquestion concerning representation has arisen within suchclaimedunit.We find that a question has arisen concerning the representationof employees of the Company included in the unit hereinafter foundto be appropriate, but that no question exists concerning the repre-sentation of employees of the Company in theunits claimed to beappropriate for the purposes of collective bargaining by the I. A. M.and the S. W. O. C.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Boilermakers seeks a unit of the employees in the boiler shopwho are eligible to membership in its organization.This unit in-cludes lay-out men, first- and second-class fitters, sledgemen, flangemen, test floormen, chippers, tackers, welders, burners, hook tenders,roll-press operators, punch-press operators and helpers, and excludesmachinists,machinists' helpers, electricians, carpenters and othermaintenance men, truck drivers and other field personnel, shippingemployees, draftsmen, engineers, clerks, and supervisory employeeswith authority to hire and discharge.eThe Company and' theeThe employee who did not apply for membership in the Boilermakers was a truckdriver and therefore ineligible.This statement is based upon the testimony of E. V.Blackwell, business representativeof the Boilermakers. SOUTHWESTERN ENGINEERINGCOMPANY109I.A. M. do not object to this unit, and since we have found that noquestion concerning representation exists in a broader plant-wideunit urged by the S. W. 0. C., the unit sought by the Boilermakersis not effectively challenged.There remains the question concerning the inclusion or exclusionof crane operators and drill-press operators.Although the recordis not entirely clear, it appears that the Company's crane operatorswork in the boiler shop, operating cranes.Blackwell testified thatthe Boilermakers does not admit these employees' to membershipHowever, the application cards of two employees 7 for membershipin the. Boilermakers, witnessed by Blackwell, designate those em-ployees as crane operator and helper, respectively.The two em-ployees are listed as crane operators on the Company's pay rolls ofJanuary 14 and March 11, 1939.Under these circumstances, weshall include the crane operators in the unit.According to Blackwell, "drill press operators in the plate shop"are admitted to membership by the Boilermakers, but Roberts de-scribed them as machinists attached to the boiler shop.The recorddoes not disclose just what specific employees are covered by theexpression "drill press operators in the plate shop."The Boiler-makers has no drill-press operators among its membership applicantsand the drill-press operators were not included in a tabulation madeduring the hearing by the parties, of employees whom the Boiler-makers desired to include.We shall exclude them from. the unit.We find that all lay-out men, first- and second-class fitters, sledge-men, flange men, test floormen, chippers, tackers, welders, burners,crane operators, hook tenders, roll-press operators, punch-press op-erators and helpers of the Company in its Los Angeles plant, ex-cluding supervisory employees with authority to hire and discharge,constitute a unit appropriate for the purposes of collective bargain-ing and that said unit will insure to these employees the full benefitof their right to self-organization and to collective bargaining andotherwise effectuate the policies of the act.VI.THE DETERMINATION OF REPRESENTATIVESThe Company introduced in evidence its pay rolls for the periodsending January 14 and March 11, 1939. According to these payrolls, there were 50 employees within the appropriate unit on January14 and 41 on March 11. The Boilermakers introduced into evidence44 membership application cards dated during March, April, May,June, July, and September, 1938.The Company objected to thereceipt of the cards in evidence on the ground that they were notproperly identified.7H. Menconiand T. H. Hooper. 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder the circumstances, we find that the question which has arisenconcerning representation of the employees in the emit found to beappropriate can best be resolved by holding an election 8 by secret ballotto determine whether or not the employees desire the Boilermakers torepresent them, and we shall so direct.'The three labor organizations involved requested that the Com-pany's pay roll of January 14 be used as a basis for determining eligi-bility to participate in the selection of representatives.The Companyrequested that the pay roll of March 11 be used. The employmentforce fluctuates according to the amount of contract work available,but there are no substantial seasonal variations.Under these circum-stances, we shall direct that those eligible to vote shall be employees inthe appropriate unit whose names appear on the pay roll immediatelypreceding our Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacation,and employees who were then or have since been temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Southwestern Engineering Company, LosAngeles, California, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All lay-out men, first- and second-class fitters, sledgemen, flangemen, test floormen, chippers, tackers, welders, burners, crane operators,hook tenders, roll-press operators, punch-press operators, and helpersof the Company in its Los Angeles plant, constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.3.No question concerning the representation of employees of theSouthwestern Engineering Company, Los Angeles, California, withinthe unit claimed to be appropriate by International Association ofMachinists, Local 311, affiliated with the American Federation ofLabor, and by Amalgamated Association of Iron, Steel and Tin Work-ers of North America, Lodge 1819, acting through the Steel WorkersB SeeMatter of The Cudahy Packing CompanyandUnited Packinghouse Workers of Amer-ica, Local No. $1, of the Packinghouse Workers Organizing Committee,13 N. L. R. B. 526 andMatter of Armour & CompanyandUnited Packinghouse Workers, Local Industrial Union No.13 of Packinghouse Workers Organizing Committee, affiliated with C. I.0., 13 N. L. R. B. 567.9 The name of the S. W. O. C. will not be included on the ballot because, as we foundabove, there is not a substantial showing of a present desire by employees for representa-tion by that organization. SOUTHWESTERN ENGINEERING COMPANY111Organizing Committee, affiliated with the Congress of IndustrialOrganizations, respectively, exists within the meaning of Section 9 (c)of the National Labor Relations Act.DIRECTION OF ELECTIONANDORDERBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Southwestern Engineering Company, Los Angeles, California,an election by secret ballot shall be conducted within twenty (20)days from the date of this Direction under the direction and super-vision of the Regional Director for the Twenty-first Region, acting inthis' matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations-Series 2, among all lay-out men, first- and second-class fitters, sledge-men, flange men, test floormen, chippers, tackers, welders, burners,,crane operators, hook tenders, roll-press operators, punch-press oper-ators, and helpers employed by Southwestern Engineering Company,Los Angeles, California, in its Los Angeles plant, as of the pay-rollperiod immediately preceding this Direction, excluding supervisoryemployees with authority to hire and discharge ; and further, includ-ing employees within the above-described unit who did not workduring such pay-roll period because they were ill or on vacation, andemployees who were then or have since been temporarily laid off, butexcludingthose employees who have since quit or been discharged forcause, to determine whether or not they desire to be represented byInternationalBrotherhood of Boilermakers, Iron Ship Builders,Welders and Helpers of America, Local 92, affiliated with the Ameri-can Federation of Labor, for the purposes of collective bargaining.IT IS HEREBY ORDERED that the petition for investigation and cer-tification of representatives of employees of the Southwestern Engi-neering Company, Los Angeles, California, filed by InternationalAssociation of Machinists, Local 311, affiliated with the AmericanFederation of Labor, be, and it hereby is, dismissed without prejudiceto the right of International Association of Machinists, Local 311,affiliatedwith American Federation of Labor, to file a new petitionrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the Act. 112DECISIONS OF NATIONAL LABOR RELATIONS BOARD[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONAugust 15, 1939On August 1, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding, the election to be held within twenty (20)days from the date of the Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region (LosAngeles, California).The Board, having been advised by the Re-gional Director that a longer period within which to hold the electionisnecessary, hereby amends the Direction of Election issued on Au-(rust 1, 1939, by striking therefrom the words "within twenty (20)days from the date of this Direction" and substituting therefor thewords "within thirty (30) days from the date of this Direction."Mr. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.14 N. L.R. B., No. 7a.